NOTE: This order is nonprecedential.
United States Court ofA11peals
for the FederaI Circuit
ALLISON HAGER,
Petition.er-Appellee,
v.
SECRETARY OF HEALTH AND HUMAN
SERVICES,
Resp0n,dent-Appellant.
2011-51o4 `
Appea1 from the United States Court of Federal
C1aims in case no. 01-VV-307, Judge Nancy B. Firestone.
ON MOTION
Before LOURIE, Circu.it Judge.
0 R D E R
The Secretary of Hea1th and Hurnan Servioes moves
to stay proceedings in this case pending the court’s dispo-
sition of Porter v. HHS, No. 2010-5162 and Knight ex rel.
Rot0li u. HHS, No. 2010-5163. Al1ison Hager opposes
The Secretary replies. The Secretary also moves without
opposition for a 30-day extension of time to file its brief.

H.AGER V. HHS 2
The Secretary asserts that there is a substantial over-
lap in the legal and factual issues between this case and
Porter and Rotoli, that all three appeals arise out of a
single decision of the United States Court of Federal
Claims, and that the Court of Federal Claims’ reasons for
setting aside the special masters’ decisions and for credit-
ing petitioners’ medical theories, were virtually identical
in all three cases.
The court notes that this court heard oral argument
in Porter and Rotoli on August 2, 2011. »
Accordingly,
I'r ls ORDERED TH_A_T:
(1) The motion is granted. The Secretary is directed
to inform the court within 30 days of the disposition of
Porter and Rotoli how this appeal should proceed Hager
may also respond within that time. _
(2) A copy of this order shall be transmitted to the
merits panel assigned to hear Porter and Rotolt`.
(3) The motion for an extension of time is moot.
FoR THE CoURT
SEP 0 1 2011
/sf J an Horbaly
Date J an Horbaly
Clerk
Fl 0
C(;; R0na]_d  H0mer, ESq_ U.S.COURT 0|l?EPPEALS FOR
TH , |T
Sarang V. Damle, Esq. E FEDERAL nmu
819 sep 01 am
.|AN |'l0RBAL‘{
CLEH(